DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 17 May 2021 for the application filed 16 August 2019. Claims 1-29 are pending:
Claims 16-29 have been withdrawn without traverse in the reply filed 12 February 2021; and
Claims 1, 2, 8, 10-15, and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/053816 filed 15 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1703116.2 filed 27 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s amendments filed 17 May 2021 have overcome the Claim Objections of Claims 1, 8, and 10-15; these objections have been withdrawn.
	Applicant’s amendments filed 17 May 2021 have overcome the 35 USC 112(b) rejections of Claims 2 and 15; these rejections have been withdrawn.
Applicant’s arguments filed 17 May 2021 with respect to the 35 USC 103 rejections of Claims 1-15 as being unpatentable over JOHANSSON have been fully considered but are not persuasive.
Applicant argues that “Johannson does not disclose or suggest particles having both a diameter and a Kd value within the ranges recited by the Applicant’s Claim 1”; Applicant further cites p0044 of JOHANNSON as evidence that JOHANNSON discloses diameters outside the range recited by the Applicant (pg. 7-8).
The Examiner respectfully disagrees.
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). While JOHANNSON may have provided an example matrix having diameters outside the claimed range, JOHANNSON nevertheless discloses in p0028 and p0029 solid supports comprising a volume-weighted average diameter range overlapping with the claimed range and a Kd porosity value reading upon the claimed range.
Applicant further argues that JOHANNSON discloses beads having an average diameter of 1-30 micrometers are “suitable for high resolution small a [sic.] scale and analytical chromatography separations” and therefore “does not appreciate or suggest the surprising and unexpected fact that the Applicant’s claimed separation matrix can allow the continuous ‘separation of mAbs in shallow beds with high productivity’, and provide ‘high dynamic binding capacities at very short residence times, in particular when used in shallow beds with low hydraulic resistance.’ (Paragraphs [0004] and [0005]). For at least these reasons, Johannson does not teach or suggest the claimed separation matrices” (pg. 8-9). Applicant further cites Table 2 as evidence of surprising/unexpected results.
The Examiner respectfully disagrees.
The claimed invention is directed toward a separation matrix comprising porous particles having a Kd distribution coefficient range and diameter range and covalently bound antibody-binding protein ligands having a ligand density range. The cited Table 2 of the written description merely provides a list of dynamic binding capacities at 10% breakthrough for various matrices and does not provide any context as to why such values are significant. Further, cited paragraphs 0004 and 0005 are merely descriptions of the independent Claim 1 and do not provide evidence of significance or unexpected results. Even further, there is no nexus between the cited data in Table 2 with the claimed invention. Applicant has not overcome the 35 USC 103 rejections of Claims 1-15 as being unpatentable over JOHANNSON because no such showing of surprising or unexpected results has been disclosed.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON et al. (US PGPub 2014/0329995 A1).
	Regarding Claim 1, ‘995 discloses a separation matrix containing ligands comprising multimers of Protein Z or the C domain of Protein A (i.e., a separation matrix comprising particles; p0001). These multimers are polypeptides capable of binding immunoglobulins (IgGs) or IgG-containing proteins (i.e., particles to which antibody-binding protein ligands have been immobilized; p0017). The polypeptides are coupled to a solid support via thioether bonds (i.e., covalently immobilized; p0024) at a density of 7-15 mg/mL (p0025), which reads upon the claimed density of above 5 mg/mL. The solid support comprises spherical beads, having a volume-weighted average diameter of 1-30 µm (p0028), which overlaps with the claimed range of at least 10 µm and below 30 µm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). The solid support is further porous and has a Kd porosity value (as porous particles; p0029), which reads upon the claimed range of 0.5-0.9.
	Regarding Claim 2, as applied to the rejection of Claim 1, ‘995 further discloses the polypeptide density to be 10-15 mg/mL (p0025), which reads upon the claimed range of 5-25 mg/mL.
	Regarding Claim 3, as applied to the rejection of Claim 1, ‘995 further discloses a Kd value of 0.6-0.8 (p0029), which reads upon the claimed range of 0.6-0.85.
	Regarding Claim 4, as applied to the rejection of Claim 1, ‘995 further discloses the solid support comprises spherical beads (i.e., wherein said porous particles are spherical; p0028).
	Regarding Claim 5, as applied to the rejection of Claim 1, ‘995 further discloses the solid support comprises a crosslinked polysaccharide (i.e., wherein said porous particles comprise a crosslinked polysaccharide; p0026-0027).
	Regarding Claim 6, as applied to the rejection of Claim 1, ‘995 further discloses the solid support comprises a crosslinked agarose (i.e., wherein said porous particles comprise crosslinked agarose; p0026-0027).
	Regarding Claim 7, as applied to the rejection of Claim 6, ‘995 further discloses allyl halides are crosslinked with agarose to form pendant allyl groups, which are then subsequently used for crosslinking (i.e., wherein the agarose has been allylated before gelation; p0027). Furthermore, the claimed limitation wherein the agarose has been allylated before gelation is directed toward a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
	Regarding Claim 8, as applied to the rejection of Claim 1, ‘995 further discloses the polypeptide is an Fc-fragment binding polypeptide (i.e., wherein said antibody-binding protein ligands comprise an Fc-binding protein; p0017).
	Regarding Claim 9, as applied to the rejection of Claim 8, ‘995 further identifies the Fc-fragment binding polypeptide is Protein A (i.e., wherein said Fc-binding protein is Protein A; p0017; p0018).
Regarding Claim 10, as applied to the rejection of Claim 1, ‘995 further identifies the polypeptide comprises the C domain of Protein A (i.e., wherein said antibody-binding protein ligands comprise monomers, dimers or multimers of Protein A domains; p0017).
	Regarding Claim 11, as applied to the rejection of Claim 10, ‘995 further identifies the polypeptide comprises multimers of Protein A, including mutated variants (i.e., wherein one or more of said Protein A domains have been mutated; p0017-0018).
	Regarding Claim 12, as applied to the rejection of Claim 11, ‘995 further identifies the polypeptide comprises the C domain of Protein A (i.e., wherein one or more of said Protein Adomains is derived from Protein Z or the B or C domain of Protein A; p0017) and further discloses the amino acid residue at position 23 is a threonine (i.e., wherein the amino acid residue at position 23 of the one or more of said Protein A domains is a threonine; p0019).
	Regarding Claim 13, as applied to the rejection of Claim 10, ‘995 further discloses SEQ ID NO. 4 (p0022), which reads upon the claimed SEQ ID NOs. 8, 9, or 10 (i.e., wherein one or more of said Protein A domains comprises an amino acid sequence as defined by, or having at least 90% or at least 95 or 98% identity to, SEQ ID NO: 8, 9 or 10).
	Regarding Claim 14, as applied to the rejection of Claim 1, ‘995 further discloses that the separation matrix retains at least 90% of the initial IgG-binding capacity after high NaOH concentration (up to 1 M) cleaning (p0036-0037). While ‘995 may have been deficient in explicitly disclosing 5 hours incubation at 20±2°C conditions, such a limitation is considered an intended use of the claimed separation matrix. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
	Regarding Claim 15, as applied to the rejection of Claim 8, ‘995 further discloses a dynamic binding capacity at 10% breakthrough (i.e., Qb10) ranging from 31.2 mg/mL to 76.7 mg/mL (p0067-0068, Table 1), which reads on the claimed range of at least 20 mg/mL. Furthermore, such a limitation is directed toward an inherent property of the claimed separation matrix. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.